DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The finality of the action mailed on 4/21/21 is withdrawn.
3. This Office Action is in response to Applicants remarks filed 10/20/21. Claims 1-10, 12, 18-19 and 22-43 are pending. 
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 4/21/21, 8/18/21, 10/20/21 and 11/03/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
5. Applicants claim amendments have necessitated the withdrawal of the claims objections and rejections of record.
EXAMINER'S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Mercedes Meyer on 11/3/21.
The application has been amended as follows: 

In the claims
	7. Please amend claim 18. 
relieving CTLA4 immunosuppression comprising contacting cells with an effective amount of the monoclonal antibody or antigen binding fragment thereof according to claim 1 or the conjugate according to claim 12, wherein immunosuppression is measured by or by measuring an increase in IL-2 expression in T lymphocytes.
Conclusion
	8. Claims 1-10, 12, 18-19 and 22-43 are allowed.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645         

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645